DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the papers July 25, 2022.  Currently, claims 39-42 are pending.  	

Election/Restrictions
Applicant's election without traverse of Group I and hCV27488494 (rs3732788), in the paper filed July 25, 2022 is acknowledged.


    PNG
    media_image1.png
    129
    470
    media_image1.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority to several application and patents including 

    PNG
    media_image2.png
    156
    474
    media_image2.png
    Greyscale

It is noted that the provisional filed April 19, 2010 does not appear to have rs3732788 in Table 4.  Thus, the instant claims do not appear to be entitled to the April 19, 2010 priority date.  


Claim Rejections - 35 USC § 112-Scope of Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention and breadth of claims
The claims are drawn to methods for determining whether a human's risk for CHD is reduced by treatment with any statin and the presence of a SNP at position 101 of SEQ ID NO: 903.  The claim is very broad as to encompass any statin.  
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The unpredictability of the art and the state of the prior art
While the state of the art and level of skill in the art with regard to the detection of any known polymorphic allele is high, the level of unpredictability in associating any particular allele with a specific phenotype is even higher. The high level of unpredictability is demonstrated by the prior art, and the instant specification. There is a large body of knowledge in the prior art related to polymorphisms in general, and their association with diseases or disease states. However, the art is highly unpredictable with regard to the functionality of polymorphic sites in genomic DNA. After a screening assay identifies polymorphisms, it is unpredictable whether any such polymorphisms would be associated with any phenotypic trait, such as a disease state, physiological state, or drug metabolism or response. 
Hegele (2002) teaches the general unpredictability in associating any genotype with a phenotype. Hegele teaches that often initial reports of an association are followed by reports of non-replication and refutation (p.1058, right col., Ins.24-30). Hegele provides a table indicating some desirable attributes for genetic association studies (p.1060), and includes choosing an appropriate significance threshold (see 'Minimized type 1 error (FP)') and replication of results in independent samples (see 'Replication'). Additionally, Hegele teaches the desirability of a likely functional consequence predicted by a known or putative functional domain. Even in cases where an association between a particular gene and a phenotypic state is known to exist, such as with the LPL gene and heart disease risk or the 13-globin gene and sickle cell anemia, researchers have found that when using polymorphism analysis it was difficult to associate SNPs with disease states or to even identify key genes as being associated with disease (Pennisi (1998)).
The art teaches p-values are used to assess whether studies are “real” or “pure chance”.  Thisted (May 1998) discuss what a p-value is.  Thisted states that the p-value is important to determining whether differences observed are “real”.  Thisted states that “it has become scientific convention to say that p-values exceeding 0.05 (one in twenty) just aren't strong enough to be the sole evidence that two treatments being studied really differ in their affects” (page 5).  Therefore, it is clear that significance in the form of a p-value helps to determine whether the analysis was due to chance alone or demonstrates a difference between two groups. 
The art teaches different statins have different response to risk for CHD and SNPs.  In particular, Iakoubova et al. (J. of the Am. College of Cardiology, Vol. 51, No. 4, pages 449-455, 2008) teaches the KIF6 gene polymorphism has different benefits from statins after Acute coronary syndromes.  Iakoubova teaches using the PROVE IT-TIMI 22 study that Table 2 provides data on the effect of atorvastatin versus pravastatin and the genotype at KIF6.  Iakoubova teaches that the intensive statin therapy of 80mg atorvastatin compared with the standard statin therapy (40mg pravastatin) was significantly more efficacious in reducing death and major cardiovascular events in the carriers (page 452, col. 2).  Figure 1 illustrates this association.  This illustrates that the atorvastatin and pravastatin have different effects on a human's risk for CHD after treatment by a statin differs for statins.  
Keskitalo et al. (Br. J. of Clinical Pharmacology, Vol. 68,No. 2, pages 207-213, 2009) teaches a study to determine whether the pharmacokinetics of fluvastatin, pravastatin, lovastatin and rosuvastatin are similar to simvastatin and atorvastatin with respect to the ABCB1 genotype.  Keskitalo hypothesized that ABCB1 genotype affects the pharmacokinetics.  However, the study found that the ABCB1 genotype had no significant effect on any of the pharmacokinetic variables of any of the investigated statins.  This is in contrast to simvastatin acid and atorvastatin (page 209, col. 2).  Again, this illustrates different statins have different response in the presence of SNPs.  
Again, Wilke et al. (Nature, Vol. 92, No. 1, pages 112-117, May 23, 2012) teaches a non-synonymous coding SNP, rs4149056 in SLCO1B1 markedly increased systemic exposure to simvastatin and the risk of muscle toxicity.  Wilke is very clear that the guidance is limited to simvastatin and do not present guidelines for all statins.  The supplemental table also provides various studies where different results were obtained for the different statins.  For example, in one study (77), SLCO1B1 polymorphisms has a larger effect on the PK of atorvastatin than rosuvastatin.  And in Study (75), SLCO1B1 polymorphism alters PK of pravastin but not fluvastatin, which suggests that fluvastatin does not rely on SLCO1B1 for hepatic uptake.  
Finally, the study by Shiffman et al. (PLoS ONE, Vol. 7, No. 5, pages e38240, May 2012) teaches the rs3732788 SNP, of the instant claims, was associated with differential CHD event reduction by pravastatin therapy in all three studies (namely CARE, WOSCOPS, and PROSPER/PHASE).  

	Guidance  in the Specification.
	The specification provides no evidence that the SNP at position 101 of SEQ ID NO: 903 is associated with a human’s risk for CHD is reduced by treatment with any HMG-CoA reductase inhibitor.  Applicant pointed to Table 4, page 1 to support the rs3732788 polymorphism on chromosome 3 in the QTRTD1 gene. 
	The specification teaches that examples of statins include but are not limited to atorvastatin, rosuvastatin, pravastatin, simvastatin, fluvastatin, and lovastatin (para 6).  The specification indicates that not all statins are the same as come are lipophilic in natures and some are more polar and require specific cell surface transporters for cellular update (para 7).  Table 4 illustrates rs3732788 was found to have a significant p-value in the meta-analysis study that relied upon the CARE and WOSCOPS cohorts.  The specification teaches pravastatin was the treatment analyzed for the CARE, WOSCOPS trials.  
The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   

	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to enable the skilled artisan to practice the claimed invention.  The specification fails to provide any guidance of how to use the study to determine whether a human’s risk for CHD is reduced by treatment with a statin since the data provided in the specification fails to provide any significant clarity in the results.  The specification is clear that there are over six different statins and even more statin combinations.  The specification doesn’t provide any guidance which treatment is compared.  The art teaches numerous different SNP analysis studies that have found differing results between statins such that the skilled artisan would not have predicted that all statins are similarly responsible for determining reduced risk following treatment with a statin.  Iakoubova, Keskitalo and Wiilke all teach the statins have different effects on the pharmacokinetics of different genes and SNPs.  The Shiffman study finds the elected SNP is associated with differential CHD event reduction by pravastatin therapy but fails to provide any other information on statins.  It is completely unpredictable that the skilled artisan could make a diagnosis with any assurance of accuracy or reliability since the art specifically cautions and teaches away from any inference from one statin to another.  This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	In the instant case, as discussed above, it is a highly unpredictable art where the specification and the art fail to teach any association between the SNP and the phenotype.  Thus given the diagnostic claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is (571) 272-0743.  The examiner can normally be reached Monday-Friday from 7:00 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Nguyen.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The Central Fax Number for official correspondence is (571) 273-8300.  
	



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 4, 2022